DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
This communication is in response to amendment and remarks filed 5/25/21.  Claims 2-4 have been canceled and claim 1 has been amended.  Claim 1 remains pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 teaches “the successful agreement 103 includes elements…” and “a pull market strategy 106…”  It is unclear how these features are method steps.  
Claim 1 teaches the successful agreement includes elements “such that the additional entities or parties are able to secure a reasonable price and guarantee a long term purchase contract to enable the pharmaceutical patent 
Claim 1 teaches “…if the pharmaceutical is not a good candidate for a push market strategy 101 and the bulk purchase agreement 103 fails, the standard pull market strategy 106 is utilized.”  It is unclear who or what performs this action.  Examiner will interpret the pull market strategy as being performed mentally by a person.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1 is drawn to a method for high volume and low risk pharmaceutical sales, which is within the four statutory categories (i.e. process).   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A method for high volume and low risk pharmaceutical sales; wherein a push market strategy, versus the standard pull market strategy, is achieved; wherein the method comprises the following steps:
involvement of one or more entities or parties with the pharmaceutical patent holder to negotiate a long term bulk purchase agreement 102 for a push market strategy 101 to finalise a successful agreement 103;
the successful agreement 103 includes elements such that the additional entities or parties are able to secure a reasonable price and guarantee a long term purchase contract to enable the pharmaceutical patent holder recoup necessary costs and expected profit margin over the life of the patent;  
the successful agreement 103 after being enacted 104, delivery of the pharmaceutical can be done to the end consumers 105;  
a pull market strategy 106 as part of the bulk purchase agreement 102 for delivery of the pharmaceutical to end consumers 105, if the pharmaceutical is not a good candidate for a push market strategy 101 and the bulk purchase agreement 103 fails, the standard pull market strategy 106 is utilized.

The limitations of negotiating an agreement; securing a reasonable price and guaranteeing a long term purchase contract; delivery of a pharmaceutical; utilizing a different strategy as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is a method that is directed to negotiation of an agreement and delivery of a product based on different strategies.  This is a method of managing interactions between entities or parties with a pharmaceutical patent holder. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  If a claim limitation, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	Accordingly, the claim describes at least one abstract idea.

 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  In the present case, there are no additional limitations beyond the above-noted at least one abstract idea.  Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Therefore, claim 1 is ineligible under 35 USC §101.
Subject Matter free from Prior Art
	Linde (2002/0184072) teaches a method and computer system for processing and presenting market and marketing information regarding a product which allows for the improved monitoring and development of a product.  

	Guigan (FR 2976381 A3) teaches an authentication method for verifying authenticity of a document including a prescription.

Choi (Dennis W. Choi, Robert Armitage, Linda S. Brady, Timothy Coetzee, William Fisher, Steven Hyman, Atul Pande, Steven Paul, William Potter, Benjamin Roin, Todd Sherer.  Medicines for the Mind: Policy-Based “Pull” Incentives for Creating Breakthrough CNS Drugs.  Neuron: Volume 84, Issue 3, 5 November 2010, Pages 554-563.) teaches policy-based “pull” incentives for creating breakthrough CNS.  

However the closest prior art of record does not expressly teach: 
A method for high volume and low risk pharmaceutical sales wherein the method comprises the following steps:
 involvement of one or more entities or parties with the pharmaceutical patent holder to negotiate a long term bulk purchase agreement 102 for a push market strategy 101 to finalise a successful agreement 103; 
 	the successful agreement 103 includes elements such that the additional entities or parties are able to secure a reasonable price and guarantee a long term purchase contract to enable the pharmaceutical patent holder recoup necessary costs and expected profit margin over the life of the patent; 
 	the successful agreement 103 after being enacted 104, delivery of the pharmaceutical can be done to the end consumers 105; 
 	a pull market strategy 106 as part of the bulk purchase agreement 102 for delivery of the pharmaceutical to end consumers 105 , if the pharmaceutical is not a good candidate for a push market strategy 101 and the bulk purchase agreement 103 fails, the standard pull market strategy 106 is utilized.
	No final decision on patentability has been made in light of pending rejections.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        2/11/22